            Case 2:19-cr-00284-JAK Document 5 Filed 04/18/19 Page 1 of 5 Page ID #:16


                                                           UNITED STATES DISTRICT COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                        ~ Western Division
                                                                     Plaintiff,
                                      vs.                                         ~ Case Number: 2:19-MJ-01568-1              Complaint &Warrant
                                                                                  ~ Initial App. Date: 04/18/2019             Custody
 Shant nhanian                                                                    ~ Initial App. Time: 2:00 PM




                                                                  Defendant.          Date Filed• 04/17/2019
                                                                                      V'       • 18USC1343       ~~'~'Z
                                                                                      CourtSm      Reporter:                     O`

          PROCEEDINGS HELD BEFORE UNITED STATES                                   ~                    CALENDAR/PROCEEDINGS SHEET
             MAGISTRATE JUDGE: Karen L. Stevenson                                 ~                     LOCAL/OUT-OF-DISTRICT CASE



 PRESENT:                      Roberson, Gay                                                                                    None
                                                                   Q~cti.! ~~'c~P~
                                   Deputy Clerk                             Assistant U.S. Attorney                      Interpreter/Language
           {~ I~JITIAL APPEARANCE NOT HELD -CONTINUED
             C~lle~endant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                 ~-K' preliminary hearing OR Q removal hearing /Rule 20.
                 ~
            t~'Defendant states true name fps as charged [~ is
                Court ORDERS the caption of the Indictment/Information be changed to reflect defendants different true name. Counsel are
              ~ ~rected to file all future documents reflecting the true name as stated on the record.
              (Defendant advised of consequences of false statement in financial affidavit. ~~"~ Financial Affidavit ordered SEALED.
                Attorney: Stephen Demik, Panel          Appointed J Prev. Appointed ~ Poss. Contribution (see separate order)
                 i~ Special appearance by: Oliver Cleary
            L7 Government's request for detention is: EJ GRANTED Cl DENIED ~3 WITHDRAWN L7 CONTINUED
            O~efendant is ordered: L~ Permanently Detained ~ Temporarily Detained (see separate order).
            L~fBAIL FIXED AT $ SD, V U V. V O                           (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
            fl~avernment moves to UNS AL Complaint/Indictment/Informarion/Entire Case: ~ GRANTED L~7 DENIED
                Preliminary Hearing waived.
            L7 Class B Misdemeanor ~ Defendant is advised of maacimum penalties
                This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
                the setting of all further proceedings.
                PO/PSA WARRANT "~E Counsel are directed to contact the clerk for
                District Judge                                                              for the setting offurther proceedings.
           (J Preliminary Hearing et for                                         4:30 PM
                PIA set for:       s"~a       __~~             at 11:00 AM in LA• t 10:00 AM in Riverside; at 10:00 AM in Santa Ana
            C1 Governments motion to dismiss case/defendant                                                   only: a GRANTED [~ DENIED
            ~ Defendant's motion to dismiss for lack of probable cause: D GRANTED ~ DENIED
            ~
            ~ Defendant executed Waiver of Rights. ~ Process received.
           -~ Court ORDERS defendant Held to Answer to                                      District of
                 ~7 Bond to transfer, if bail is posted. Defendant to report on or before
                 ~ ~ Warrant of removal and final commitment to issue. Date issued:                                By CRD:
                 ~~^! Warrant of removal and final commitment are ordered stayed until
                Case continued to (Date)                                         (Time)                                   AM / PM
                Type of Hearing:                                   Before Judge                                         /Duty Magistrate Judge.
                Proceedings will be held in the O Duty Courtroom                                 r1 Judge's Courtroom
            '~7 Defendant committed to the custody ofthe U.S. Marshal ~l Summons: Defendant ordered to report to USM for processing.
            <-1 Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
            Cl A~tract of Order to Return D ep~l~}t t Curt on Next Court Day (M-20)issued. Original forwarded to USM.
             ~YRELEASE ORDER NO: ~~7sC ~J ~P
                Other:

J~
 Q~
  ~
                                    PSA ~ USPO                             ~ FINANCIAL                           S READY
                                                                                                                      Deputy Clerk Initials 9
                                                                                                                                       '
                                                                                                                                               ~,

                                                                                                                                       '~~Y111'Ea

     M-5 (10/13)                             CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                          Page 1 of 1
                     Case 2:19-cr-00284-JAK Document 5 Filed 04/18/19 Page 2 of 5 Page ID #:17
^~ - ~~~ ;


                                                                                                                      CALIFORNIA
                     iJNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF

                                                                                                        Case No.     ~ ~1m~—+~.~~ ~"
       Case Name: United States of America v. .s~l~}~ ~~14'A,(/ ~7~
                                          ~~         ~ Defendant       ~ Material Witness

       Violation of Title and Section: ~s~ i3`1~
                                               Suminons     ~ Out of District ~ UNDER SEAL ~ Modified Date:

       Checkoff one ofthefive numbered boxes below (unless one bond is to be replaced by another):.
       1,   Personal Recognizance Signature On y)        (~~,0      davit of Surety With Justification           Release No.
                                                           ~    (For,n CR-s) Signed by:                               ~ L~~ ~j So
       2. ~ Unsecured Appearance Bond
             $                                                                                                     ~ Release to Pretrial ONLY
       3. appearance Bond                                                                                          ~ Release to Probation ONLY
             $   ~,U V~. V ~                                                                                       ~ Forthwith Release
         (a).~ Cash Deposit(Amount or s5)(Form cx-~)                    ~ With Full Deeding.of Property:

             (b).~       davit of Surety Without
                     Justification'(Form cx-4) Signed by:                                    ~                     ~ All Conditions ofBond
                     D~;l~. rn~~s~-                                                                                  (Exce tClearing-Warrants
                                                                                                                     Con~tion) Must be Met
                                                                                                                     and Posted by:



                                                                                                                       Third-Party Custody
                                                             4,~ Collateral Bond in the Amount of(Cash                 Affidavit(Form CR-31)
                                                                 or Negotiable Securities):
                                                                   $                                               ~ Bail Fixed by Court:
                                                             5. ❑Corporate Surety Bond in the Amount of:           ~~~~
                                                                   $                                               (Judge /Clerk's Initials)


                                                            PRECONDITIONS TO RELEASE
             The goverrunent has requested a Nebbia hearing under 18 U.S.C. g 3142(8)(4).
       ~ The Court has ordered a Nebbia hearing under § 3142 (g)(4).
       ~ The Nebbia hearing is set for                                      at            ❑ a.m. ❑ p.m.

                                                        ADDITIONAL CONDITIONS OF RELEASE
   In addition to'the GENERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
        Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                      (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

  [                                                                                  L~
   ~ Surrender all passports and travel documents to Supervising Agency no later than~~y~~f~`(,~')9                             > sign a Declaration
         re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
         of this case.
        Travel is restricted to      C.DG ~-                                                     unless prior permission is granted by Supervising
         Agenry to travel to a specific other location. Court permission is required for international travel.
  ~ Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
  ,
         Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency.
         Maintain or begin an educational program and provide proofto Supervising Agenry.
                                                                                   Defendant's Initials: X 1,(~           Date: ~(, v~
    CR-1(02/19)                              - CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                            PAGE l OF 4
               Case 2:19-cr-00284-JAK Document 5 Filed 04/18/19 Page 3 of 5 Page ID #:18

    Case Name: United States of America v. ~~fl'N'~ ~~f9"h.~,~~                                     Case No. (,gam'/~~~~J~ ~ —~

                                                   Defendant       ~ Material Witness

   ~'Avoid all contact, directly or indirecfly (including by any electronic means), with any person who is a, known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                                   except (,J~

       Avoid all contact, directly or indirectly (including by any electronic means), with any lmown codefendants except in the presence
        ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agenry. ~''In order to determine compliance, you agree
        to submit to a search ofyour person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court,except
       Do not engage in tax preparation for others.
       Do not use alcohol
       Participate in the electronic remote alcohot monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search ofyour person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to:     drug end/or0alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part ofthe costs for testing and treatment based upon your ability.to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe costs
       of treatrnent based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation: If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direcrion of Supervising
       Agenry, which       will or    will not include a location monitoring bracelet. You must pay all or part ofthe costs ofthe program based
       upon your ability to pay as determined by Supervising Agency, You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:          "
                    from                 0a.m. ❑ p.m. to                      ~ a.m. ❑ p.m.
                    as directed by Supervising Agency;

                              -or-
                                                                                 Defendant's Initials:   ~           Date: )(    y       g
CR-1 (02/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  AGE2
                 Case 2:19-cr-00284-JAK Document 5 Filed 04/18/19 Page 4 of 5 Page ID #:19

     Case Name: United States of America v. ~~f-~' Q ~~~I~                                                  Case No.   l ~--m~-~S
                                                                                                                                ,~ u'~

                                                 [~ Defendant
                                                 [                   ~ Material Witness


              You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                       all of which must be preapproved by Supervising Agenry;

       Q Release to PSA only - ~ Release to USPO only
         You are placed in thethird-party custody(Form CR-31) of
         Clear outstanding0warrants or Q DMV and traffic violations and provide proofto Supervising Agenry within                          days

         of release from custody.
         Do not possess or have access to;.in the home,the workplace, or any other location, any device that offers Internet access except
         as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
         and/or property by Supervising Agency in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written,telephonic, electronic, or any other communicarion with any person who is less than
         the age of 18 except in the presence ofa parent or legal guardian of the minor
         Do not loiter or be found within 100'feet of any.schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.
        Do not be employed by, affiliated with,own,control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit to a search
         of your person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
        Other conditions:




                                                GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment,entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or .
  direction in connection with such judgment as the Court may prescribe.

  I,will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal,state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigarion in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 1413.5a.                                                        ~

                                                                                    Defendant's Initials:
CR-1(02/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND                                                  30F4
                   Case 2:19-cr-00284-JAK Document 5 Filed 04/18/19 Page 5 of 5 Page ID #:20

      Case Name: United States of America v.             /~ A.~"~ D~(~~ ~~                           Case No. j ~!
                                                                                                                 '~`'Y~—+ ~.~~
                                                                                                                             6~"

                                                       Defendant     ~ Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANTfMATERIAL WITNESS

     As a condition of my release on this bond,pursuant to Tifle 18 ofthe United States Code,I have read or have had interpreted to me
     and understand the general conditions ofrelease, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until.such time as duly exonerated.

     I understand that violation of any ofthe general and/or additional conditions of release ofthis bond may result in a revocation of
     release, an order of detention, and a new prosecurion for an additional offense which could result in a term ofimprisonment and/or
     fine.         .

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release ofthis bond,this bond
     maybe forfeited to the United States of America.If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment may be issued or payment secured as provided by the Federal Rules ofCriminal Procedure and other laws ofthe
     United States, and any cash or real or personal prroperty or the collateral previously posted in connection with this bond maybe
     forfeited.




              lL
      ate                                     5ignat       efendant/Material Witness                  Telephone Number




     City and State(DO        ~ INCLUD ZIP CODE)



        Check ifinterpreter is used:I have interpreted into the                                                  language this entire form
         and have been .told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                        Date
                                    i
                                                                                                 ~~              ~

     Approved:                   GZ-~ ti ~      G~:       .J-~~~ L ~..yL :7l~ 1-_-~
                              United Stat                e /Magistrate Judge                       Date

    Ifcash deposited: Receipt #                                 for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials: X~~~%1       Date:
CR-1(02/19)                                  CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                   40F4
